[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 24, 2007
                               No. 06-15863                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 01-06504-CV-CMA

BRUCE SIMMONS,



                                                           Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 24, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Bruce Simmons, a federal prisoner proceeding pro se, appeals the
district court’s denial of his “Motion for Court to Vacate Fine or Alternatively to

Set a Payment Schedule,” construed as a 28 U.S.C. § 2241 habeas petition

challenging the fine portion of Simmons’s sentences on two counts of cocaine

distribution, in violation of 21 U.S.C. § 841(a)(1).

      Simmons argues that, because the Bureau of Prisons (“BOP”) sets his fine

payment through the Inmate Financial Responsibility Program, the district court

impermissibly delegated its judicial authority to the BOP. Simmons relies on

United States v. Prouty, 303 F.3d 1249 (11th Cir. 2002). Although he describes his

challenge as an attack on the execution of his sentence, Simmons makes no

argument other than improper delegation.

      We review de novo the availability of habeas relief under 28 U.S.C. § 2241.

Dohrmann v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006).

      A prisoner who fails to challenge a monetary judgment at sentencing or on

direct appeal cannot challenge this penalty for the first time in a collateral

proceeding, absent exceptional circumstances. Dohrmann, 442 F.3d at 1280-81

(discussing a collateral challenge to an order of restitution). Exceptional

circumstances “are analogous to a showing of cause and prejudice to overcome a

procedural default for raising a claim for the first time in a habeas corpus petition.

Id. at 1281.



                                            2
      While Simmons characterizes his argument as an attack on the execution of

his sentence, a charge of improper delegation challenges the validity of the

sentence itself. See Prouty, 303 F.3d at 1254-55; Matheny v. Morrison, 307 F.3d

709, 711-12 (8th Cir. 2002). The record demonstrates that Simmons failed to

challenge the constitutionality of his fine at sentencing or on direct appeal, and he

makes no attempt to show exceptional circumstances justifying this failure.

Accordingly, he cannot make such a challenge now. See Dohrmann, 442 F.3d at

1280-81. Because we conclude that the district court correctly denied Simmons’s

§ 2241 petition, we affirm the court’s order.

      AFFIRMED.




                                           3